In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated March 15, 2005, which granted the motion of Parker & Waichman, LLR for leave to withdraw as her counsel.
Ordered that the order is affirmed, with costs.
*628Based on the record, the court providently exercised its discretion in granting the motion of Parker & Waichman, LLP, for leave to withdraw as the plaintiffs counsel (see Code of Professional Responsibility DR 2-110 [c] [1] [iv]; [6] [22 NYCRR 1200.15 (c) (1) (iv); (6)]; Green v Gasparini, 24 AD3d 505, 506 [2005]; McCormack v Kamalian, 10 AD3d 679 [2004]; Winters v Rise Steel Erection Corp., 231 AD2d 626 [1996]; Sansiviero v Sanders, 117 AD2d 794, 795 [1986]). Miller, J.P., Santucci, Goldstein, Skelos and Lunn, JJ., concur.